Citation Nr: 0927581	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  07-09 740	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee

THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army during World 
War II, from September 1942 to October 1945.  He died in 
August 2005.  The Appellant is his surviving spouse (widow).  
She appealed to the Board of Veterans' Appeals (Board) from a 
June 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In January 2008, as support for her claims, the Appellant 
testified at a 
video-conference hearing before the undersigned Veterans Law 
Judge (VLJ) of the Board.  

In September 2008 the Board remanded this case to the RO via 
the Appeals Management Center (AMC) for additional notice to 
comply with Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The 
AMC provided this additional notice in April 2009 and, after 
the giving the appellant an opportunity to submit additional 
evidence and/or argument in response to this additional 
notice, issued a supplemental statement of the case (SSOC) in 
June 2009 continuing to deny the claims.  The AMC has since 
returned the file to the Board for further appellate 
consideration of these claims.

The Board has advanced this case on the docket pursuant to 
38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 
2002).




FINDINGS OF FACT

1.  The Veteran had three service-connected disabilities at 
the time of his death:  posttraumatic stress disorder (PTSD) 
rated as 100 percent disabling, hearing loss rated as 40-
percent disabling, and tinnitus rated as 10-percent 
disabling.

2.  According to VA rating decisions issued during his 
lifetime, the Veteran did not have a disability that was 
continuously rated totally disabling for 10 or more years 
immediately preceding his death.  He was not a former 
prisoner of war (POW), and he died more than 5 years after 
separating from service.

3.  According to his death certificate, the immediate cause 
of the Veteran's death in August 2005 was small cell cancer 
of the lungs.  Cancer of the prostate with bony metastasis, 
congestive heart failure, and chronic obstructive pulmonary 
disease (COPD) are listed as other significant conditions 
contributing to death, but not resulting in the underlying 
cause.

4.  These terminal conditions were unrelated to his military 
service and not caused or made chronically worse by any of 
his service-connected disabilities. 


CONCLUSIONS OF LAW

1.  The criteria are not met for DIC under the provisions of 
38 U.S.C.A. § 1318.  38 U.S.C.A. § 1318 (West 2002); 38 
C.F.R. § 3.22 (2008).

2.  A service-connected disability did not cause or 
contribute substantially or materially to the Veteran's 
death.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1310, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1(k). 3.102, 
3.159, 3.303, 3.307, 3.309, 3.312 (2008). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With regards to the claim of entitlement to DIC pursuant to 
38 U.S.C.A. § 1318, the provisions of the Veterans Claims 
Assistance Act (VCAA) have no effect on an appeal where the 
law, and not the underlying facts or development of the 
facts, is dispositive of the matter.  Manning v. Principi, 16 
Vet. App. 534, 542-543 (2002).  See also Smith v. Gober, 14 
Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002), cert. denied, 537 U.S. 821 (2002); VAOGCPREC 5-2004 
(June 23, 2004).

Further regarding claims for DIC benefits, including 
concerning the other claim at issue in this appeal for cause 
of death, § 5103A VCAA notice must include:  (1) a statement 
of the conditions, if any, for which the Veteran was service 
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate the claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate the claim based on a condition not yet service 
connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).

A January 2006 letter from the RO advised the Appellant of 
the type of evidence needed to substantiate her cause-of-
death claim and explained what evidence VA was obligated to 
obtain or to assist her in obtaining and what information or 
evidence she was responsible for providing.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. 
App. 370, 373- 74 (2002).  It further deserves mentioning 
that the RO issued that January 2006 VCAA notice letter 
before initially adjudicating her claim in the June 2006 
decision at issue in this appeal, the preferred sequence.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  A more recent April 2009 letter, sent following the 
Board's September 2008 remand, also complied with Hupp 
insofar as advising her of the Veteran's service-connected 
disabilities when he died and providing an explanation of the 
evidence and information required to substantiate her cause-
of-death claim based on these service-connected disabilities 
or, alternatively, based on a condition not yet service 
connected.  And since providing that additional Hupp notice 
in April 2009, the AMC has gone back and readjudicated her 
claims in the June 2009 SSOC - including considering any 
additional evidence received in response to that additional 
notice.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. 
Cir. 2007) (Mayfield IV) and Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (both indicating that a subsequent 
readjudication of the claims - including in an SSOC, after 
providing all necessary additional VCAA notice, effectively 
"cures" the inadequacy or incompleteness of the notice that 
was provided prior to the initial adjudication of the 
claims).

Clearly then, the Appellant is well aware of the requirement 
to somehow link the Veteran's death to his military service 
- including especially by way of his already service-
connected disabilities - PTSD, hearing loss and tinnitus.  
Cf. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  So 
the timing of receipt of the additional VCAA notice is not 
prejudicial, meaning harmless error.  38 C.F.R. § 20.1102.

Deficiencies in the timing or content of a VCAA notice can be 
cured by showing the essential fairness of the adjudication 
will not be affected because:  (1) the defect was cured by 
actual knowledge on the part of the claimant, see Vazquez-
Flores v. Peake, 22 Vet. App. 37, 48 (2008) ("Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative 


that demonstrates an awareness of what was necessary to 
substantiate his or her 
claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007)); (2) that a reasonable person could be expected to 
understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007).  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the Appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

Moreover, the Supreme Court of the United States recently 
held in Shinseki v. Sanders, 556 U. S. ___ (2009), that the 
Appellant, not VA, has the burden of showing why a VCAA 
notice error is prejudicial.  This holding of the United 
States Supreme Court overturned the lower Federal Circuit 
Court's holding in Sanders v. Nicholson, 487 F. 3d 881, 889 
(Fed. Cir. 2007), that any error in a VCAA notice, concerning 
any element of a claim, is presumed prejudicial, and that VA 
then bears the burden of rebutting this presumption.  The 
Appellant has not alleged any prejudicial error in the VCAA 
notice she received (or did not receive, including in terms 
of the requirements set forth in Hupp).



As for the duty to assist, the RO and AMC obtained the 
Veteran's VA records - including the reports of his VA 
compensation examinations, and private treatment records.  
The Appellant also submitted a copy of his death certificate.  
The Veteran's service treatment records (STRs) were lost to a 
fire and therefore unavailable.  When STRs are lost or 
missing, through no fault of the Veteran, VA has a heightened 
duty "to consider the applicability of the benefit of the 
doubt rule, to assist the claimant in developing the claim, 
and to explain its decision...." Cromer v. Nicholson, 19 Vet. 
App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 
46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In light of this heightened duty under these circumstances, 
the RO requested the Veteran's STRs in May 2002 from the 
National Personnel Records Center (NPRC), a military records 
repository.  A September 2002 VA Memorandum indicated that 
all procedures to obtain missing STRs were correctly 
followed, that all efforts had been exhausted, and that 
further attempts would be futile.  The RO notified the 
Veteran in May 2002 that his STRs were unavailable and that 
he should submit any medical records in his possession.  
Unfortunately, he did not have any of his STRs either.  In 
connection with her current § 1318 and cause-of-death claims, 
his widow-appellant was notified of the missing STRs in the 
June 2006 rating decision.  She also had no further records 
to submit.  As such, there is no basis for any further 
pursuit of STRs.  38 C.F.R. § 3.159(c)(2) and (3).  There is 
no indication of additional evidence that needs to be 
obtained.  VA has done everything reasonably possible to 
assist her with her claims for benefits in accordance with 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).



VA has not obtained a medical opinion concerning the claims 
for death benefits.  In DeLaRosa v. Peake, 515 F.3d 1319, 
1322 (Fed. Cir. 2008), the Federal Circuit Court held that 38 
U.S.C. § 5103A(a) does not always require VA to assist the 
claimant in obtaining a medical opinion or examination for a 
DIC claim, but that it does require VA to assist a claimant 
in obtaining such whenever it is necessary to substantiate 
the DIC claim.  The Federal Circuit Court added that there 
was no duty to provide a VA opinion in a DIC claim under 38 
U.S.C.A. § 5103A(d) since this provision is explicitly 
limited to claims for disability compensation (service 
connection), which is defined as a monthly payment made by VA 
to a Veteran, and therefore does not pertain to a DIC claim. 
Id.  But see Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) 
(holding that, in the context of a DIC claim, VA must also 
consider that 38 U.S.C. § 5103A(a) only excuses VA from 
making reasonable efforts to provide an examination when no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim).

Here, the Appellant is contending the Veteran's service-
connected PTSD, rated at the 100 percent level since April 
2004, caused or contributed substantially or materially to 
his death.  But none of his medical treatment records from 
the months leading up to his death lists PTSD as a cause of 
his terminal cancer or even a substantial or material 
contributing factor in it.  Additionally, his death 
certificate does not list PTSD or any other psychiatric 
condition as a cause of his death or substantial or material 
contributing factor.  Therefore, an opinion is not needed to 
fairly decide the Appellant's cause-of-death claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  Thus, the 
Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.. 



It lastly deserves reiterating that, as the AMC provided the 
required Hupp notice in April 2009, the AMC substantially 
complied with the Board's September 2008 remand directive in 
further developing the claims in this specific regard.  
See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 
13 Vet. App. 141, 146-47 (1999).

II.  DIC under the provisions of 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased Veteran's surviving spouse in the same manner as if 
the Veteran's death is service-connected, even though the 
Veteran died of nonservice-connected causes, if the Veteran's 
death was not the result of his or her own willful misconduct 
and at the time of death, the Veteran was receiving, or was 
entitled to receive, compensation for 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the Veteran's release from active duty and 
for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death if the Veteran was a former prisoner of war 
who died after September 30, 1999.  The total rating may be 
either schedular or based upon unemployability.  38 U.S.C.A. 
§ 1318.

Even if the Veteran was not actually receiving total 
disability compensation per the above circumstances, the 
Appellant still may have been "entitled to receive" 
total disability compensation by way of one of the eight 
possible exceptions listed under 38 C.F.R. § 3.22(b).



As indicated, in order for DIC benefits to be awarded to the 
Appellant under the provisions of 38 U.S.C.A. § 1318, it must 
be established that the now deceased Veteran received or was 
entitled to receive compensation for a service-connected 
disability at the rate of 100 percent for a period of 10 
years immediately preceding his death.  This is because 
records show he was not a former prisoner of war (POW) and 
was not continuously rated totally disabled for a period of 
not less than five years from the date of his discharge from 
active duty - which was in 1944, so those parts of § 1318 
are clearly inapplicable.

According to 38 C.F.R. § 3.22, the Veteran must have been 
receiving, or entitled to receive, compensation benefits at 
the time of his death; the Appellant cannot establish 
entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 
by showing "hypothetical" entitlement.  Rodriguez v. Peake, 
511 F.3d 1147, 1156 (Fed. Cir. 2008).

At the time of his death, the Veteran was service connected 
for three disabilities.  He had compensable disabilities 
effectively since December 1999, hearing loss rated as 40-
percent disabling and PTSD initially rated at 30-percent 
disabling but later increased to 100-percent disabling 
effective April 2004.  He was also service-connected for 
tinnitus rated as 10-percent disabling since December 2002.

Thus, the Veteran had the required total rating when he died 
in August 2005, but he had not had it for the required 10 
years.  Instead, his total disability rating was in effect 
for only one year immediately preceding his death, so he 
unfortunately fell nine years short of the 10-year 
requirement under § 1318(b).  

The Board must next address whether the Veteran was "entitled 
to receive" compensation for service-connected disability 
that was rated by VA as totally disabling for a continuous 
period of at least 10 years immediately preceding death.  


According to the only subsection of 38 C.F.R. § 3.22 
potentially applicable in this case (the other subsections of 
the regulation involve other circumstances inapplicable here 
such as the withholding or waiver of payment) "entitled to 
receive" means that, at the time of death, the Veteran had 
service-connected disability rated totally disabling by VA 
but was not receiving compensation because he had applied for 
compensation but had not received total disability 
compensation due solely to clear and unmistakable error (CUE) 
in a VA decision concerning the issue of disability 
evaluation or effective date.  See 38 C.F.R. § 3.22(b)(3).

Here, though, there is no specific contention that any of the 
RO's rating decisions promulgated during the Veteran's 
lifetime were clearly and unmistakably erroneous.

For these reasons and bases, the preponderance of the 
evidence is against the Appellant's claim for § 1318 DIC.  
And since the preponderance of the evidence is against her 
claim, there is no reasonable doubt to resolve in her favor, 
and her claim must be denied.  38 C.F.R. § 4.3.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

III.  Cause of Death

The Appellant is also trying to establish her entitlement to 
service connection for the cause of the Veteran's death.  In 
particular, as already explained, she contends that his 
service-connected PTSD, hearing loss and/or tinnitus either 
caused or contributed substantially or materially to his 
death.  However, for the reasons and bases discussed below, 
the Board finds that his death was unrelated to his military 
service - including to these service-connected disabilities, 
so her claim must be denied.



The Veteran's death certificate indicates his immediate cause 
of death was small cell cancer of the lungs.  His death 
certificate also lists cancer of the prostate with bony 
metastasis, congestive heart failure, and COPD as other 
conditions significantly contributing to death but not 
resulting in the underlying cause.

The law provides DIC for a spouse of a Veteran who dies from 
a service-connected disability.  See 38 U.S.C.A. § 1310.  A 
service-connected disability is one that was incurred in or 
aggravated by active military service.  See 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  

The death of a Veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 C.F.R. § 3.312(a).  
A principal cause of death is one which, singly or jointly 
with some other condition, was the immediate or underlying 
cause of death or was etiologically related thereto.  
See 38 C.F.R. § 3.312(b).  A contributory cause of death is 
one which contributed substantially or materially to cause 
death, or aided or lent assistance to the production of 
death.  See 38 C.F.R. § 3.312(c).  It is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  Id.

It is recognized that there are primary causes of death that, 
by their very nature, are so overwhelming that eventual death 
can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was, itself, of a 
progressive or debilitating nature. 38 C.F.R. § 3.312(c)(4).

So to establish her entitlement to cause-of-death benefits, 
the Appellant must somehow link the Veteran's death to his 
military service - including as she is specifically alleging 
by way of his already service-connected PTSD.  Cf. Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992)).  And as a lay person, 
she does not have the necessary medical training and/or 
expertise to establish this necessary link, herself.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

As already acknowledged, the Veteran's STRs are not available 
for consideration.  However, his post-service medical records 
show that his prostate cancer was first diagnosed in 2000, 
some 55 years after his military service had ended.  Such a 
long lapse of time between the conclusion of his military 
service and the initial symptoms of prostate cancer would 
argue against a chronic condition in service with continuous 
symptomatology after service and would provide compelling 
evidence against the claim for service connection for the 
cause of his death.  See 38 C.F.R. § 3.303(b); Savage, 
10 Vet. App. at 494-97; Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

The Appellant has not submitted any medical nexus opinion 
addressing the etiology of the Veteran's terminal cancer, 
especially in terms of attributing this fatal condition to 
his military service, such as by way of his service-connected 
PTSD.  Indeed, upon review of all the evidence submitted, 
there is no opinion linking any of the causes of his death to 
his military service that, again, ended 60 years earlier.  
There equally is no medical nexus evidence indicating or even 
suggesting that his service-connected hearing loss, tinnitus, 
or PTSD either caused or chronically aggravated the 
conditions that caused his death, to otherwise secondarily 
relate his death to his military service.  38 C.F.R. 
§ 3.310(a) and (b); Allen v. Brown, 7 Vet. App.. 439, 448 
(1995).  See also Wallin v. West, 11 Vet. App. 509, 512 
(1998); Velez v. West, 11 Vet. App. 148, 158 (1998) and 
McQueen v. West, 13 Vet. App. 237 (1999).

The Appellant steadfastly maintains that the Veteran's cancer 
was aggravated by his service-connected PTSD.  Although she 
no doubt sincerely believes this, such as to suggest a 
correlation between his death and his military service, she 
simply lacks the medical training and expertise needed to 
render a probative opinion on this determinative issue.  That 
is to say, while she is competent to testify concerning 
symptoms that she personally observed the Veteran experience 
during his lifetime, she does not have the necessary 
competence to attribute these symptoms to a specific 
disability - including in particular a service-connected 
disability like his PTSD.  And this also, in turn, precludes 
her from establishing the required linkage between his 
service and eventual death.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 494-95 (1991); Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007).  See also 38 C.F.R. § 3.159(a)(2) and Layno v. Brown, 
6 Vet. App. 465, 469 (1994). 

Absent evidence of this required nexus, service connection 
for the cause of the Veteran's death is not warranted.  
Moreover, because the preponderance of the evidence is 
against the Appellant's claim, the benefit-of-the-doubt 
doctrine does not apply and her claim must be denied.  
38 U.S.C. § 5107(b) (West 2002); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER


The claim for DIC benefits under the provisions of 38 U.S.C. 
§ 1318 is denied.

The claim for service connection for the cause of the 
Veteran's death also is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


